DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s claim set and Applicant’s arguments/remarks submitted January 19, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn.

Status of the Claims
	Claims 7, 9, 10, 13-15, 17, and 21-32 are pending and under consideration in this action. Claims 1-6, 8, 11, 2, 16, and 18-20 are cancelled. Claims 22-32 are newly added.
	Note: With regards to claim 15, option (c) was not present in the previously presented claim 15. However, option (c) does not appear to be marked with underlining to indicate it as a newly added limitation to the claim.

Claim Objections
Claim 15 is objected to because of the following informalities:  items (b) and (c) in claim 15 appear to be identical to one another. Appropriate correction is required.

Drawings
The drawings are objected to because in Figures 3, 4, and 5, there is no label for the y-axis of the graphs shown.  


Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the drawings are of such a character so as not to render the application defective under 35 U.S.C. 112 and as such are suitable.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The y-axis on Figures 3-5 are not labeled and do not units, and there appears to be no disclosure in the instant Specification clarifying the units of what are being measured in Figures 3-5. For example, regarding Figure 4, which is titled “Abamectin Root Necrosis”, because the figure has no label on the y-axis, it is unclear whether the y-axis is measuring root length (and if so, in what units), percentage of roots that have died, or another measure of root necrosis. Because of the absence of labels/units on the y-axis of the graphs, Figures 3-5 are unclear as to what is being measured and the degree of effects between the different treatments.


Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It is noted that claim 7 already recites that the one or more nematicides are loaded in the core of the liposomes.
Applicant is advised that should claim 30 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, 10, 13, 14, and 21 remain rejected, and claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over De Kerpel et al. (De Kerpel) (US 2008/0146445 A1; of record) and Kinzell et al. (Kinzell) (WO 00/42990 A1; of record).
	Applicant claims a method for reducing the number of nematodes on or in seeds, comprising administering to the seeds an effective amount of a liposome formulation comprising (a), (b), or (c) as defined in the instant claim 7.

	Note: The rejection set forth herein below has been modified to address the newly added claims.


	De Kerpel discloses nematicidal compounds, their formulation as nematicidal compositions, and their use in controlling nematodes, preferably plant parasitic nematodes, such as root-knot nematode (abstract; para.0183). Their compounds are used to keep a plant healthy, and in such uses, the controlling of nematodes encompasses the reduction of damage to plants and encompasses increased yield (para.0180).
	De Kerpel’s nematicidal compounds or compositions may be applied to the seeds by either soaking them in a liquid preparation of the compound or coating them with a solid preparation of the compound. The compounds or compositions can be applied to the seeds in the form of a nematicide formulation. The compounds can also be applied to the seed as a component of a seed coating (para.0226, 0228, 0230, 0233, 0234).
	In general, the amount of compounds applied to the seed will range from about 10 gm to about 2000 gm of the compound per 100 kg of seed (para.0239). 
liposomes. The formulations release the compound into the environment in a controlled and slow fashion (para.0200, 0223). 
	De Kerpel’s formulations may be formulated with carriers, excipients, and diluents, such as lactose, dextrose, sucrose, water, and preserving agents (para.0223).
	The active compounds can also be used in mixture with other known active compounds, such as herbicides (para.0195).

	De Kerpel does not appear to explicitly disclose wherein the liposomes comprise unilamellar vesicles or multi-lamellar vesicles. Kinzell is relied upon for this disclosure. The teachings of Kinzell are set forth herein below.

	Kinzell discloses a formulation for the delivery of pest growth regulators, pest repellants, and pesticides using liposomes (abstract; pg.1, lines 4-6). Kinzell discloses that liposomes are vesicles made of membrane-like lipid bilayers separated by aqueous layers. Liposomes have been widely used to encapsulate biologically active agents for use as drug carriers since water- or lipid-soluble substances may be entrapped within the aqueous layers or within the bilayers themselves (pg.2, lines 5-11). 
	Kinzell discloses liposome compositions comprising 0.001 to 10.0 wt.% of at least one active agent selected from the group consisting of pest growth regulators, pest repellants, and pesticides, wherein the composition comprises about 2.0 to 18.0 wt.% lipid phase and about 82.0 to 98.0 wt.% aqueous phase. The active agent is encapsulated within the liposomes in the liposome formulation (pg.2, ln. 23 to pg.3, ln. 8; pg.4, ln. 26-28). Kinzell notes that the term “active agent” is also intended to include use of a single active agent or use of several active agents in combination. Kinzell further discloses that while one active agent will be encapsulated within the liposomes, any additional active agents may be encapsulated within the same or different liposomes (pg.4, ln.26-31; pg.8, ln. 20-24).

Kinzell discloses that the use of the liposomes in the methods and formulations will have broad utility in the improved delivery of pest growth regulators, pest repellants, and pesticides to animal and agricultural plants (pg.4, ln. 15-17). Among the pests to be controlled include nematodes (pg.5, ln. 24-29). 
Kinzell discloses that liposomes may take the form of multilamellar liposomes (also called multilamellar lipid vesicles, “MLVs”), which have diameters ranging from 50 nm to 50 microns (pg.6, ln. 13-19). The liposomes can also take the form of unilamellar vesicles, which consist of a single spherical lipid bilayer surrounding an aqueous solution (reading on an aqueous core). Unilamellar vesicles can be small having diameters within the range of 200-500 Å (20-50 nm), while larger unilamellar vesicles can have diameters within the range of 1000-10,000 Å (100-1000 nm) (pg.6, ln. 29-33).
The formulations may further include a preservative and excipients (pg.8, ln. 18-19).

As discussed above, De Kerpel discloses nematicidal compounds and formulations comprising said compounds, and their application to seeds to control the nematode population and reduce the damage to plants and increase plant yield. De Kerpel further discloses that their formulations may be formulated with liposomes. In light of Kinzell’s disclosure that pesticides, such as those used to control nematodes, are known to be delivered using liposomes (i.e. encapsulated within the liposome), such as multilamellar liposomes and unilamellar vesicles (small and large), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of De Kerpel with the teachings of Kinzell, and encapsulate De Kerpel’s nematicidal compounds into multilamellar or unilamellar liposomes as disclosed in Kinzell. One of ordinary skill in the art would have been motivated to do so in order to improve the delivery of De Kerpel’s nematicidal compounds when administered to the seed, thus needing a minimal amount of the active agent to obtain the desired effect. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as De Kerpel explicitly discloses that 
With regards to claim 10, as discussed above, De Kerpel discloses that in general, the amount of compounds applied to the seed for their method will range from about 10 gm to about 2000 gm of the compound per 100 kg of seed. As discussed above, Kinzell discloses that among the benefits of delivering active agents encapsulated in liposomes is that it improves the delivery of the active agent such that a minimal amount of active agent is needed to obtain the desired effect. In light of this disclosure and De Kerpel’s disclosure of known rates of administration of their nematicidal compounds to seeds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, because delivering to the seeds De Kerpel’s nematicidal compounds encapsulated in Kinzell’s liposome would be expected to improve the delivery of the nematicidal compounds compared to un-encapsulated nematicidal compounds, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to administer an amount less than the art recognized administration rate or on the lower end of the art recognized range of the un-encapsulated nematicidal compounds (e.g. the range disclosed by De Kerpel discussed above) in order to minimize the amount of pesticide that needs to be used. One of ordinary skill in the art would then have found it prima facie obvious to engage in routine experimentation to determine the optimal amount of the liposome-encapsulated nematicidal compounds to administer to the seed based on additional factors such as the where the seeds are to be planted, the condition of the location where the seeds are to be planted (e.g. amount of nematode infestation or susceptibility to nematode infestation), and the seeds’ susceptibility to nematode infestation once planted. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	With regards to claim 9, it is noted that as currently written, the claim does not specifically state that the liposome formulation administered comprises (b) lyophilized liposomes which are rehydrated prior to administration. Thus, as currently written, the interpretation of claim 9 is administering a liposome 
	With regards to the limitation of claim 22, as discussed above, De Kerpel discloses that their nematicidal compounds may be used in combination with other active compounds, such as herbicides; and Kinzell discloses that each liposome may be loaded with more than one type of pesticide. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further encapsulate herbicides with De Kerpel’s nematicidal compounds into the liposomes of the combined teachings of De Kerpel and Kinzell discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of widening the scope of pests controlled by the composition of the combined teachings of De Kerpel and Kinzell to include not only nematodes, but also weeds. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as De Kerpel discloses that their nematicidal compounds may be used in combination with herbicides, and Kinzell discloses that combinations of pesticides may be loaded into each of their liposomes.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
(2) Applicant argues that the Office has not articulated a reason why a person of ordinary skill in the art would combine the prior art references to arrive at the administration of liposomes to seed with an adequate evidentiary basis for that finding. Applicant argues that neither DeKerpel nor Kinzell teach the application of a liposome composition to seeds. Applicant argues that DeKerpel uses the word “liposomes” 
Applicant argues that DeKerpel clearly does not contemplate administration of liposomes containing nematicides to seeds, but rather the administration of liposomes with at least one pharmaceutically acceptable carrier, diluent, or excipient and/or adjuvant and nematicides to humans or animals. Applicant argues that Kinzell does not mention seeds at all.

	With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As discussed above in detail, De Kerpel discloses the application of nematicidal compounds or compositions to seeds, and discloses that the compounds or compositions can be applied to the seeds in the form of a nematicide formulation and can be applied to the seed as a component of a seed coating. 
De Kerpel also discloses that when coating onto seeds, the nematicides may be microencapsulated (para.0233-0236). As discussed above, De Kerpel further discloses that the nematicides may be encapsulated within liposomes so as to provide rapid, sustained, or delayed release of the nematicide. Although the encapsulation within liposomes disclosed by De Kerpel appears to be in the context of a pharmaceutical preparation, Kinzell was relied upon for the disclosure that the encapsulation of pesticides within liposomes is known to be suitable for agricultural use. As discussed above in detail, Kinzell discloses that pesticides, such as those used to control nematodes, are known to be delivered using liposomes (i.e. encapsulated within the liposome), such as multilamellar liposomes and unilamellar vesicles (small and large), and known to provide broad utility in the improved delivery of the pesticides to agricultural plants. Thus, when applying the nematicides to seeds as disclosed by De Kerpel, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to combine the teachings of De Kerpel with the teachings of Kinzell and encapsulate De Kerpel’s nematicidal compounds into multilamellar or unilamellar liposomes in order to improve the delivery of De Kerpel’s nematicidal compounds when administered to the seed, thus needing a minimal amount of the active agent to obtain the desired effect.

Claims 9, 15, and 17 remain rejected and claims 23-32 are newly rejected under 35 U.S.C. 103 as being unpatentable over De Kerpel et al. (De Kerpel) (US 2008/0146445 A1; of record) and Kinzell et al. (Kinzell) (WO 00/42990 A1; of record) as applied to claims 7, 9, 10, 13, 14, 21, and 22 set forth above, further in view of Crowe et al. (Crowe) (US 4,857,319; of record).
	Applicant claims a method of increasing root lengths, increasing stalk diameter, increasing stalk length, increasing leaf number, increasing leaf size of a plant, increasing yield, increasing plant vigor, or a combination thereof comprising administering a liposome composition to seeds comprising: (a) or (b) as defined in claim 15.

	The teachings of De Kerpel and Kinzell, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of De Kerpel and Kinzell do not appear to explicitly disclose wherein the liposomes are lyophilized liposomes as defined in instant claim 15’s (a) or (b). Crowe is relied upon for this disclosure. The teachings of Crowe are set forth herein below.

Crowe discloses a method for preserving liposomes by freeze-drying (lyophilizing) liposomes most preferably having an average size of 50-100 nm with a disaccharide preserving agent (e.g. trehalose, sucrose, maltose, and lactose) being present both internally (with the encapsulated liposomal contents, such as biologically active molecules) and externally. When the lyophilizates are reconstituted by rehydration, the resultant liposomes can retain up to 100% of the originally encapsulated contents (abstract; col.2, lines 15-45; col.3, lines 4-32). This process is useful in applications and preservation of liposomes prepared well before use (col.1, lines 13-19). Under some circumstances, as when lipids are used which are susceptible to oxidative damage, or chemical instability, due to the presence of oxygen, it may be desirable to seal the dry preparation under vacuum (col.5, lines 25-31).
Rehydration is accomplished simply by adding water to the lyophilizates (col.5, lines 31-32).
Crowe discloses that multilamellar vesicles, small unilamellar vesicles, and larger unilamellar vesicles may be prepared and preserved using their method (col.5, lines 33-41).

preservative), so that it is present both internally (with the encapsulated active agent) and externally, and lyophilize the liposomes of the combined teachings of De Kerpel and Kinzell as disclosed by Crowe, and rehydrate the lyophilized liposomes with water prior to administration to the seeds. One of ordinary skill in the art would have been motivated to do so as lyophilizing the liposomes allows for the nematicide-loaded liposomes to be preserved and stored with a greater shelf-life, and the addition of Crowe’s disaccharide preserving agent allows for the rehydrated liposomes to retain up to 100% of the originally encapsulated contents. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Crowe discloses that their method may be performed with active agent-encapsulated liposomes, including multilamellar vesicles, small unilamellar vesicles, and larger unilamellar vesicles; Kinzell discloses that their liposomes may be formulated with preservatives and excipients; and De Kerpel discloses that their formulations and nematicidal compounds are suitable for formulation with preserving agents and excipients, such as lactose and sucrose.
With regards to claim 17, as discussed above, De Kerpel discloses that in general, the amount of compounds applied to the seed for their method will range from about 10 gm to about 2000 gm of the compound per 100 kg of seed. Additionally, Kinzell discloses that among the benefits of delivering active agents encapsulated in liposomes is that it improves the delivery of the active agent such that a minimal amount of active agent is needed to obtain the desired effect. In light of this disclosure and De Kerpel’s disclosure of known rates of administration of their nematicidal compounds to seeds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, because delivering to the seeds De Kerpel’s nematicidal compounds encapsulated in the liposomes of the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
(3) Applicant argues that Crowe does not teach or suggest a method of delivering lyophilized liposomes comprising a nematicide to seeds.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. The combined teachings of De Kerpel and Kinzell were relied upon for the application of liposome-encapsulated nematicides to seeds. Crowe was relied upon for the disclosure of the advantages of utilizing lyophilized liposomes and disaccharide preserving agent.
.

Conclusion
Claims 7, 9, 10, 13-15, 17, and 21-32 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616